Nicor Inc.
Exhibit 10.02
Form 8-K
 
NICOR INC.
 
FIRST AMENDMENT TO
 
NICOR INC. STOCK DEFERRAL PLAN
(Governing Post-2004 Benefits)
 
This Amendment (the “Amendment”) to the Nicor Inc. Stock Deferral Plan governing
post-2004 benefits is effective as of July 23, 2009.  All capitalized terms used
in this Amendment but not defined herein shall have the meanings assigned to
such terms in the Plan (as defined below).
 
WHEREAS, Nicor Inc. (the “Company”) adopted the Nicor Inc. Stock Deferral Plan,
as amended and restated for post-2004 benefits effective January 1, 2008 (the
“Plan”).
 
WHEREAS, pursuant to Section 6 of the Plan, the compensation committee (the
“Committee”) of the board of directors of the Company may from time to time
amend the provisions of the Plan;
 
WHEREAS, the Committee has determined that it is appropriate to amend the
provisions of the Plan as a result of the application of Section 457A of the
Code to amounts deferred under the Plan by certain Participants;
 
NOW, THEREFORE, the Plan is hereby amended by adding a new SECTION 8 entitled
“Code Section 457A” to read in its entirety as follows:
 
“8.1           Section 457A Compliance.  It is the intent of the Company that no
amounts or awards may be deferred under this Plan if such amounts or awards are
subject to taxation under Section 457A of the Code (“Section 457A”) prior to the
taxable year in which such amounts or awards are distributed to
Participants.  Accordingly, notwithstanding any provision of this Plan to the
contrary, the following provisions shall apply to each employee of a direct or
indirect subsidiary of the Company that is a “nonqualified entity” within the
meaning of Section 457A (each a “Disqualified Participant”):
 
(a)           Effective as of January 1, 2009, no Disqualified Participant shall
be eligible to defer any amounts or awards under this Plan and any Deferral
Elections that have been made by a Disqualified Participant shall be deemed null
and void to the extent such Deferral Elections relate to amounts or awards that
are unvested as of December 31, 2008 and which are attributable to services
performed after December 31, 2008, within the meaning of Section 457A and
applicable Department of Treasury guidance, and such amounts or awards shall not
be deferred under this Plan.
 
(b)           All Stock Units credited to a Disqualified Participant’s account
for service prior to January 1, 2009, shall be distributed to such Participant
no later than December 31, 2017, and each such Disqualified Participant shall be
allowed to modify his or her Distribution Election accordingly, provided such
change in
 
1
 

--------------------------------------------------------------------------------

 
 
Distribution Election is in writing and effective on or before December 31,
2011.  If no new Distribution Election is filed in writing prior to December 31,
2011, or such changed Distribution Election provides for distribution of the
Disqualified Participant’s Stock Units after December 31, 2017, then the
Distribution Election as on file as of December 31, 2008 shall govern.”
 
FURTHER, this First Amendment to the Plan shall be effective on the date
approved by the Committee unless otherwise specified herein.
 
In all other respects, the Plan, as amended by this First Amendment, shall
remain in full force and effect.
 
IN WITNESS WHEREOF, and as evidence of the adoption of the foregoing, the
Company has caused this Amendment to be executed by a duly authorized officer as
of the date first set forth above.
 


 
                    NICOR INC.
 


                    By: /s/ CLAUDIA COLALILLO                      
                  Claudia Colalillo
                  Senior Vice President Human Resources
                  and Corporate Communications
 


 



2
 

 
